Eussell, C. J.,
concurring specially. I concur doubtfully in the judgment in this case. I am of the opinion that the result reached is correct, by reason of the fact that the action is based upon alleged waste; and the .authorities, those cited and others which I have investigated, are to the effect that waste on the part of a tenant can not properly be the subject of injunction, but only affords redress in damages. However, in view of the vast importance of the question presented, and the fact that, so far as I can find, the determination of whether a court of equity could not find that the lease had been forfeited and should not have enjoined the tenant or the owner of the timber lease from any further action *527on the premises, as the court could enjoin a trespasser, is one which has not been decided, it would seem that under the facts related the petitioner in this case has a good cause of action, but not one which is authorized in the present state of the pleadings.